CHOI & ITO
Attorneys at Law

CHUCK C. CHOI
ALLISON A. ITO
700 Bishop Street, Suite 1107
Honolulu, Hawaii 96813
Telephone: (808) 533-1877
Facsimile: (808) 566-6900
Email: cchoi@hibklaw.com;
aito@hibklaw.com

Proposed Attorneys for Debtors
and Debtors-in-Possession

              IN THE UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF HAWAII

In re                                     Case No. 21-00094
                                          (Chapter 11)
PACIFIC LINKS U.S. HOLDINGS,              (Jointly Administered)
INC, a Delaware Corporation,

             Debtor and                   NOTICE OF CONTINUED
             Debtor-in-possession         HEARING ON MOTION FOR
                                          ORDER AUTHORIZING USE OF
                                          CASH COLLATERAL

                                            Hearing Date
This document relates to:                   Date: March 8, 2021
HAWAII MVCC, LLC                            Time: 2:00 p.m.
(Bk. No. 21-00095)                          Judge: Hon. Robert J. Faris

                                            Continued Hearing Date
                                            Date: May 24, 2021
                                            Time: 2:00 p.m.
                                            Judge: Hon. Robert Faris


                                          [Related to dkt. # 7, 20, 39, 41]
                                      1
 U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 86 Filed 03/11/21 Page 1 of 2
    NOTICE OF CONTINUED HEARING ON MOTION FOR ORDER
          AUTHORIZING USE OF CASH COLLATERAL

            NOTICE IS HEREBY GIVEN that the hearing on the Debtor’s Cash

Collateral Motion filed by Hawaii MVCC, LLC scheduled for March 8, 2021

before the Honorable Robert J. Faris was heard, and has been continued to May 24,

2021 at 2:00 p.m., in the Courtroom of the Honorable Robert Faris, Bankruptcy

Judge, located at 1132 Bishop Street, Suite 250-L, Honolulu, Hawaii 96813.

            NOTE: The hearing will be held via telephonic conference:
               Toll-free number: (866) 390-1828
               Access Code: 3287676

      NOTICE IS FURTHER GIVEN that such hearing may be adjourned from

time to time without further notice of the adjournment date other than by

announcement of the adjourned date or dates at said hearing, or by the posting of a

notice of the continuance on the Court's bulletin board in the Bankruptcy

Courthouse on the date of the hearing.

      DATED: Honolulu, Hawaii, March 11, 2021.

                                         /s/Chuck C. Choi
                                         CHUCK C. CHOI
                                         ALLISON A. ITO
                                         Proposed Attorneys for
                                         Debtors and Debtors-in-Possession




                                       2
 U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 86 Filed 03/11/21 Page 2 of 2
